Citation Nr: 1426503	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  99-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an extraschedular rating in excess of 30 percent for inguinal hernia, left, post-operative. 

2.  Entitlement to an initial rating in excess of 30 percent for left carpal tunnel syndrome prior to September 7, 2011, and to a staged rating in excess of 50 percent thereafter. 

3.  Entitlement to an initial rating in excess of 20 percent for right carpal tunnel syndrome (CTS) prior to September 7, 2011, and to a staged rating in excess of 40 percent thereafter.

4.  Entitlement to an effective date prior to February 5, 1998, for the grant of service connection for arteriosclerotic heart disease.

5.  Entitlement to an effective date prior to September 7, 2011 for the grant of a total disability rating based on individual unemployability (TDIU). 

6.  Entitlement to an effective date prior to May 25, 2011, for the award of a 30 percent rating for arteriosclerotic heart disease.

7.  Entitlement to an increased rating for arteriosclerotic heart disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1998 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The January 1998 rating decision granted service connection for left and right carpal tunnel syndrome.  The August 2006 rating decision denied the Veteran's claim for a rating in excess of 30 percent for inguinal hernia, left, post-operative. 

In November 2011, the RO issued a supplemental statement of the case (SSOC) and a rating decision which granted the Veteran an increased staged rating of 50 percent for left carpal tunnel syndrome, and an increased staged rating of 40 percent for right carpal tunnel syndrome, both effective from September 7, 2011.  The Veteran is presumed to be seeking the highest possible rating for his CTS disabilities unless he expressly indicates otherwise.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  In this case the Veteran has not expressed otherwise, and consequently the CTS claims are as phrased on the cover page of this decision.  The Board does note that the Veteran's attorney has only submitted argument seeking ratings in excess of 30 and 20 percent for the left and right carpal tunnel syndrome disabilities (in effect prior to September 7, 2011).  The Board notes that the Veteran or his attorney can contact VA and expressly indicate that the Veteran is limiting his claims to only seeking ratings in excess of the 30 and 20 percent (that were assigned prior to September 7, 2011) if that is their intent.  Otherwise VA will continue to consider whether the Veteran is entitled to increased ratings for his CTS disabilities both prior to and subsequent to September 7, 2011.  

In a March 2012 decision the Board denied the Veteran's claim for an increased rating for a left inguinal hernia, his claim for an initial rating in excess of 30 percent for left carpal tunnel syndrome, and his claim for an initial rating in excess of 20 percent for right carpal tunnel syndrome.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a Memorandum Decision dated in June 2013, the CAVC affirmed the Board decision to the extent it denied an increased schedular rating for the left inguinal hernia, and set aside the remainder of the decision.  The appeals of entitlement to an extraschedular rating in excess of 30 percent for left inguinal hernia, entitlement to an initial rating in excess of 30 percent for left carpal tunnel syndrome, and entitlement to an initial rating in excess of 20 percent for right carpal tunnel syndrome were remanded to the Board for further adjudication.

In January 2005, a videoconference hearing was held before a Veterans Law Judge who is no longer with the Board.  In January 2012, the appellant was notified that he was entitled to another hearing.  In February 2012, the appellant informed VA that he did not desire another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2011 VA treatment record reveals that the Veteran sees a private M.D., and that he gets his medication from VA.  The Board notes that the most recent private clinical treatment records in the claims file are dated January 17, 2010.  The Veteran's updated private treatment records should be obtained and reviewed prior to readjudication of the Veteran's claims.  See 38 C.F.R. § 3.159(c).

The Board notes that the Veteran complained of left inguinal hernia symptomatology that is not described by the rating criteria.  The schedular criteria for inguinal hernia, 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338, is based on such factors as size, reducibility, supportability and remediability.  The criteria of DC 7338 does not discuss some of the factors reported by the Veteran.  It does not discuss pain with lifting, twisting, getting in and out of cars and performing chores.  Additionally, a September 2011 VA examiner noted that the Veteran's left inguinal hernia prevents the Veteran from engaging in strenuous physical work.  Given that the Veteran has reported left inguinal symptomatology that is not contained in the rating criteria and that there is evidence that the symptomatology interferes with the Veteran's employability, the Board finds that submission to the Director of the Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted. 

Additionally, the Veteran's attorney has asserted that the Veteran's left and right CTS disabilities should be awarded extraschedular ratings in excess of 30 and 20 percent because the schedular criteria for the rating of CTS is inadequate in this case.  The attorney noted that the Veteran reported pain in his hands whenever he lifts anything of weight, that he has problems dressing himself and tying his shoes, that he has pain when writing, when holding his coffee cup, and when going to the bathroom.  She also noted that he has trouble holding things and that he kept dropping things, that he could not pick up his kids or play with them, that he could not feel the steering wheel of his car when driving, and that he could not type on the computer.  The attorney further pointed out that the September 2011, VA examiner stated that the severity of the Veteran's condition interferes with his ability to secure and maintain substantially gainful employment that involves the use of hands secondary to paresthesias, pain, and moderate degree of weakness in gripping and holding on to objects.  The attorney maintains that the Veteran's CTS disabilities result in marked interference with employment.  Given the Veteran's complaints and the medical evidence, the Board finds that submission to the Director of the Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration of the left and right CTS increased rating claims under 38 C.F.R. § 3.321(b)(1) is warranted.

In April 2012, the Veteran's attorney submitted a notice of disagreement (NOD) with a March 2011 rating decision which granted service connection for arteriosclerotic heart disease.  The disagreement was with the February 5, 1998 effective date assigned for the grant of service connection.  The Board notes that notice of the rating decision was not mailed to the Veteran until May 2011, and thus the April 2012 notice of disagreement was timely.  The Veteran has not been issued a statement of the case (SOC) on this matter.  The current lack of a statement of the case regarding this claim is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

In November 2012, the Veteran's attorney submitted an NOD with a November 15, 2011 rating decision which granted the Veteran a TDIU.  The attorney noted that the Veteran disagreed with the September 7, 2011 effective date assigned for the grant of TDIU.  This claim must be remanded to the AOJ for issuance of an SOC.  See Manlincon.

Later in November 2012, the Veteran's attorney submitted an NOD with a November 7, 2011 rating decision which granted the Veteran an increased rating of 30 percent for arteriosclerotic heart disease, effective from May 25, 2011.  The attorney noted that the Veteran disagreed with the May 25, 2011 effective date assigned for the 30 percent rating.  She also noted that the Veteran disagreed with the 30 percent rating assigned.  The claim for a rating in excess of 30 percent, and the claim for an effective date prior to May 25, 2011 for a 30 percent rating, must be remanded to the AOJ for issuance of an SOC.  See Manlincon.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and associate them with the claims file.

2.  After obtaining the necessary authorizations from the Veteran, request copies of all private treatment records for his left inguinal hernia and CTS disabilities that have not already been obtained.  This should include copies of all private treatment records dated subsequent to January 17, 2010.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.

3.  When the above actions have been accomplished to the extent possible, submit the Veteran's left inguinal hernia, left CTS, and right CTS increased rating claims to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of whether extraschedular ratings are warranted pursuant to 38 C.F.R. § 3.321(b) .

4.  Provide the Veteran a statement of the case that addresses the issues of (1) Entitlement to an effective date prior to February 5, 1998 for the grant of service connection for arteriosclerotic heart disease; (2) Entitlement to an effective date prior to September 7, 2011 for the grant of a TDIU; (3) Entitlement to an effective date prior to May 5, 2011 for the grant of a 30 percent rating for arteriosclerotic heart disease; and (4) Entitlement to a rating in excess of 30 percent for arteriosclerotic heart disease.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  Any of these claims should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

5.  After completing the above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case, and should be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



